DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, 13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levine (US 5,062,420).
The Levine reference discloses an endotracheal tube apparatus 12 comprising a swivel segment 22 with a tube (i.e. connector) defining a lumen 14 with an elbow bend 24 and a connector 30 for connecting to ventilation equipment 32, a laryngeal segment with another tube 16 defining a lumen connected to the swivel segment, and a lumen access port 28 for insertion of a suction catheter (see the paragraph bridging col. 2 and 3), wherein the swivel segment 22 and its connection to the tube defining the lumen is arranged such that it is not easily dislodged (see col. 3, last full paragraph) which essentially meets Applicant’s now claimed limitation of  “non-detachably joined”.
In regard to claim 5, see removable cap 29.
In regard to claims 12, 13 and 15-19, the method as claimed would be inherent during normal use and operation of the apparatus when used for a surgical procedure to the face of a patient.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 5,062,420) in view of McMurray (US 11,298,487 and see also US 2017/0281888 for purpose of priority).
 The Levine reference discloses an endotracheal tube apparatus (supra) for insert to a trachea of a patient, for fails to disclose a reinforced portion as claimed.  The McMurray reference discloses another endotracheal tube apparatus having a reinforced portion (see thickened wall proximate reference numeral 120 in Figure 1) for accommodation of a patient’s incisor teeth when the trachea of a patient is accessed via the oral opening.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Levine apparatus to access a patient’s trachea via the oral opening as, for example, taught by the McMurray reference, in so doing a reinforced portion would be added to the Levine device so as to accommodate the incisor teeth of a patient.
In regard to claim 8, see inner and outer diameters to accommodate the different age patients (see col. 4, lines 28-42 of McMurray) which accordingly fall within the claimed thickness.
In regard to claim 14 and 20, the method as claimed would be inherent during the normal use and operation of the device resulting from the combined teachings of Levine and McMurray references.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 5,062,420).
 	The Levine reference discloses an endotracheal tube apparatus (supra) but fails to explicitly disclose the laryngeal segment as having a length of 27 cm or shorter (claim 9), the swivel segment as having a length of 11 cm or shorter (claim 10), or the size of the connector as being 15 mm (claim 11).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laryngeal segment to have a length of 27 cm or shorter (claim 9), the swivel segment to have a length of 11 cm or shorter (claim 10), or the size of the connector to be 15 mm (claim 11), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges and values involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. In regard to Applicant’s argument that the Levine reference fails to disclose or teach a swivel segment that defines a “non-detachable” connection, the Office disagrees.  Applicant’s attention is direct to the 102 rejection above with Levine where the swivel segment 22 and its connection to the tube defining the lumen is arranged such that it is not easily dislodged (see col. 3, last full paragraph) which essentially meets Applicant’s now claimed limitation of  “non-detachably joined”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649